DETAILED ACTION

This Office Action is in response to Applicant's response to application filed on 15 November 2019. Currently, claims 1-15 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/15/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Eligible Subject Matter

The claims are considered eligible subject matter because the claims are necessarily rooted in technology.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomastik (US 2010/0250481 A1) in view of Raykov et al. (US 20170364817 A1) (hereinafter Raykov).

Claims 1, 9 and 15:
Tomastik, as shown, discloses the following limitations of claims 1, 9 and 15:
A computer-implemented method (and corresponding system and non-transitory computer readable medium – see para [0042], showing equivalent computing functionality) for estimating occupancy among a plurality of workspaces in an open environment (see para [0003], showing occupancy estimator), comprising: identifying a spatial distribution of the plurality of workspaces in the open environment (see para [0015], and Figs 1A-1B, showing the layout is a multiple offices or rooms in a floor);
identifying a spatial distribution of a plurality of presence sensors in the open environment (see para [0003], " The system includes inputs operatively connected to receive sensor data from one or more sensor devices and an occupancy estimator. An occupancy estimator is operably connected to the input to receive the sensor data. " and see para [0006] shows sensors in different regions (rooms, offices, etc.));
applying a plurality of simulated occupancy patterns across the surrogate model to generate a corresponding plurality of triggered sensor patterns, wherein each simulated occupancy pattern simulates a particular occupancy among the plurality of workspaces in the open environment (see para [0020], "sensor data z and occupancy estimate {circumflex over (x)} are represented as vectors, although in other exemplary embodiments sensor data may be provided in other suitable formats. Occupant traffic model f is a mathematical, computer simulation, or statistical model used to predict expected traffic patterns of occupants throughout a region, where such model may use a previous estimate of occupancy in the region. For example, occupant traffic model f may be applied to a previous estimate of occupancy in each zone of the building to generate a predicted or model-based estimate of the occupancy in each zone of the building.");
generating, based on the applying, a predictive model for estimating occupancy among the plurality of workspaces in the open environment, wherein the estimating is based on triggered sensor patterns (see para [0020], "sensor data z and occupancy estimate {circumflex over (x)} are represented as vectors, although in other exemplary embodiments sensor data may be provided in other suitable formats. Occupant traffic model f is a mathematical, computer simulation, or statistical model used to predict expected traffic patterns of occupants throughout a region, where such model may use a previous estimate of occupancy in the region. For example, occupant traffic model f may be applied to a previous estimate of occupancy in each zone of the building to generate a predicted or model-based estimate of the occupancy in each zone of the building.");
determining, based on signals from one or more of the presence sensors in the open environment, a given triggered sensor pattern (see para [0025], "Thus, in the example related to occupancy estimates in a building, the exact form of function f will vary depending on the layout of the building (among other factors). In addition, because the structure of f describes the expected traffic patterns of occupants within the region, the form of function f may also vary based on the `mode` of the region. Mode defines the operating state of the region. For instance, during a fire or similar emergency, a building will be in an egress mode (i.e., evacuation mode) in which all occupants are modeled to move towards available exits. Other modes may be dictated by the time of day (e.g., building modes for morning activity versus building mode for afternoon activity) or other factors." and see para [0026]);
applying the given triggered sensor pattern across the predictive model to estimate occupancy among the plurality of workspaces in the environment (see para [0014], "The occupant traffic model is based on historical or expected traffic patterns of occupants throughout the area or region and may take into account factors such as layout of the region or building. For example, building layout may include information describing the location of exits, hallways, offices, and occupancy limits of associated hallways and offices. In addition, the occupant traffic model may be a mathematical model, a statistical model, or a computer simulation describing the predicted movement or traffic patterns of occupants within a region. An occupancy estimator takes as input both the sensor data and occupant traffic models, and executes an algorithm to generate an occupancy estimate for the area or region based on the provided inputs."); and
using the estimated occupancy among the plurality of workspaces to manage energy usage in the environment (see para [0044], "The occupancy estimates may be simply displayed to a user or users (e.g., first-responders) via a display device, or may be provided to a controller device that takes some action based on the received occupancy estimate. For instance, the controller device may be a heating, venting and air-conditioning (HVAC) system, elevator control system, emergency egress controllers, as well as others. The data may be provided via any number of communication networks, including telecommunication networks, wireless networks, as well as other well known communication systems.").
Tomastik, however, does not specifically disclose within sensor range of each presence sensor in the open environment.  In analogous art, Raykov discloses the following limitations:
generating a surrogate model based on the spatial distribution of workspaces and the spatial distribution of presence sensors (see para [0049], "Once the spread parameter has been determined for a given window of time, the estimated number of occupants can be determined by applying a regression model which maps the spread parameter to the number of occupants. For example, the regression model may be defined in terms of an algorithm, process or equation by which the number of occupants can be predicted from the spread parameter. To train the model, a number of sets of sensor values are gathered in meetings with different known numbers of occupants, so that the spread parameters gathered for each meeting (or over each time window within the same meeting) can be plotted against the known numbers of occupants in each case. Any known regression technique can be used to fit a regression model to the detected sensor values and numbers of attendees, to yield a trained model with coefficients defining the relationship between the spread parameters and the numbers of occupants. The trained model can then be applied to subsequently detected spread parameters to predict the number of occupants in regions containing unknown numbers of occupants."), wherein the surrogate model indicates which workspaces in the open environment are within sensor range of each presence sensor in the open environment (see para [0088], "We demonstrate the system configured to estimate an occupancy count on various time windows ranging from 30 seconds to 20 minutes (by way of example). The result of these tests show that this approach can accurately estimate room occupancy count to within ±1 for time windows of less than 2 minutes. We also explore the limitations of a single PIR sensor in terms of the monitored room size, maximum number of distinguishable occupants, and the restrictions imposed by the sensor's range and view angle." and see para [0089], [0094]);
using the estimated occupancy among the plurality of workspaces to manage energy usage in the environment (see para [0137], "Applications where accuracy is not critical, for instance, optimizing energy usage in buildings, can benefit from this cost-effective and easy to deploy approach. To our knowledge, this is the first attempt at designing a human occupancy counting system using a single, low-cost PIR sensor.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Raykov with Tomastik because using sensors with a certain range can provide more accurate data used in estimating occupants (see Raykov, para [0002]).                             
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the estimating a number of occupants in a region as taught by Raykov in the method for occupany estimation as taught by Tomastik, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2-6, 8, 10-14:
Tomastik does not specifically disclose wherein the predictive model comprises a regression model.  In analogous art, Raykov discloses the following limitations:
wherein the predictive model comprises a regression model (see para [0049]-[0050], "Once the spread parameter has been determined for a given window of time, the estimated number of occupants can be determined by applying a regression model which maps the spread parameter to the number of occupants. For example, the regression model may be defined in terms of an algorithm, process or equation by which the number of occupants can be predicted from the spread parameter. To train the model, a number of sets of sensor values are gathered in meetings with different known numbers of occupants, so that the spread parameters gathered for each meeting (or over each time window within the same meeting) can be plotted against the known numbers of occupants in each case. Any known regression technique can be used to fit a regression model to the detected sensor values and numbers of attendees, to yield a trained model with coefficients defining the relationship between the spread parameters and the numbers of occupants. The trained model can then be applied to subsequently detected spread parameters to predict the number of occupants in regions containing unknown numbers of occupants. Different regression models could be used depending on the required accuracy and energy consumption for a particular application. Relatively simple regression models such as a linear regression model or log-linear regression model can be cheaper to implement in a hardware device, but more complex regression models such as support vector regression, kernel regression, Gaussian process regression or convolutional neural networks can provide greater accuracy.")
wherein the regression model is an exponential regression model (see para [0043], "Various probability distributions can be used, for example a Gaussian distribution, Gumbel distribution, Laplace distribution or other kinds of probability distribution. In testing, the spread of the Laplace distribution was found to provide the greatest accuracy in estimating the number of occupants, but a Gaussian also provided a reasonable prediction. The Laplace distribution can also be referred to as a double exponential distribution since it comprises two exponential distributions spliced back to back.")
wherein applying the plurality of simulated occupancy patterns comprises performing a Monte Carlo simulation (see para [0059], "During training of the machine learning model, a first inference technique can be used to learn model parameters from the training data. Subsequently, when the model is adapted to further data in the field, a second inference technique different to the first inference technique can be used. For example, the first inference technique may comprise a Markov Chain Monte Carlo inference technique, Beam sampling inference technique or Gibbs sampling inference technique, and the second inference technique may comprise an iterative maximum-a-posteriori inference technique. The first inference technique may provide greater accuracy but be more computationally intensive, while the second inference technique may be more computationally efficient. By using different inference techniques during training and test phases, this allows the device provided in the field to use less memory and have reduced computation time, while still enabling greater predictive accuracy by using the more accurate first inference technique during training when the computational burden required is less of a factor as this can be done offline using a more powerful computer." and see para [0058], [0060]-[0061])
wherein a feature extracted during the Monte Carlo simulation is a number of presence sensors triggered given a particular simulated occupancy pattern (see para [0058]-[0062], showing sensor data collected is used in the Monte Carlo computations  )
wherein each workspace comprises a desk (see para [0135], "The prototype sensor board was placed on a table positioned approximately in the middle of the room next to the wall. The table was part of the chosen office room furniture and as a result its height varied slightly in the different meeting rooms.")
wherein the surrogate model comprises a two-dimensional binary adjacency matrix A such that each element ai; of A indicates whether a workspace i falls within a sensing range of presence (see para [0028], "The second component of the equation used to calculate a model-based occupancy estimate (i.e., equation 1) is the process noise represented by the term v(t). The process noise term v(t) accounts for the uncertainty in how occupants move between zones. A straightforward and simplistic approach for modeling the process noise v(t) is to assume that the process noise v(t) in Equation 1 is zero-mean and Gaussian with variance proportional to state x(t) and independent among zones. In an embodiment employing the Extended Kalman Filter, the covariance matrix for the process noise is set equal to a diagonal matrix with elements corresponding to the state variance of the current estimate." and see para [0034])
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the estimating a number of occupants in a region as taught by Raykov in the method for occupany estimation as taught by Tomastik, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7:
Further, Tomastik discloses the following limitations:
wherein at least some of the presence sensors comprise passive infrared sensors (see para [0040], " Centralized system 52 includes computer or controller 54, computer readable medium 56, a plurality of sensor devices 58a, 58b, . . . 58N, and display or controller device 60. Sensor devices 58a-58N are distributed throughout a particular region, and may include a variety of different types of sensors, including video detectors, passive infra-red motion sensors, access control devices, elevator load measurements, IT-related techniques such as detection of computer keystrokes, as well as other related sensor devices. In addition, many occupants carry active devices, such as active or passive radio frequency identification (RFID) cards, cell phones, or other devices that can be detected to provide sensor data.")



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20160012340 A1
CN 105915297 A
Jin et a. "Occupancy Detection via Environmental Sensing"


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624